645 N.W.2d 726 (2002)
William A. FLANAGAN, Respondent,
v.
SOUTHERN MINNESOTA CONSTRUCTION CO., and CNA/Transportation Insurance, Respondents, and
MN Department of Economic Security, Intervenor, and
HMO Minnesota, d/b/a Blue Plus, Relator.
No. C8-02-546.
Supreme Court of Minnesota.
June 19, 2002.
Ruth M. Harvey, Chesley, Kroon, Chambers & Harvey, Mankato, for employee-respondent.
Jeffrey A. Magnus, Law Office of Joseph M. Stocco, Minneapolis, for employer/insurer-respondent.
Mark A. Fredrickson, David M. Bateson, Rider, Bennett, Egan & Arundel, L.L.P., Minneapolis, Michael A. Hatch, MN Atty. Gen., St. Paul, for intervenor-relator.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 8, 2002, be, and the same is, affirmed without opinion.
See Minn. R. Civ. App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/S/ Paul H. Anderson

Associate Justice